Case 1:20-cr-00016-LEK Document 16 Filed 02/27/20 Page 1 of 3               PageID #: 51



ATTORNEYS FOR FREEDOM LAW FIRM
Bishop Square Pauahi Tower
1003 Bishop Street Suite 1260
Honolulu, Hawaii 96813
(808) 755-7110
Fax (480) 857-0150
Marc J. Victor – SBN 011090
Marc@AttorneysForFreedom.com
Attorneys for Defendant




                        UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
United States of America,                     ) CR20-00016-LEK
                                              )
                      Plaintiff,              ) UNOPPOSED MOTION TO
                                              ) MODIFY RELEASE CONDITIONS
vs.                                           )
                                              )
Henry Malinay,                                )
                                              )
                      Defendant.              )
                                              )


       Henry Malinay moves this Court to modify his release conditions to permit him to
travel to Texas, California and the entire State of Hawaii. Mr. Malinay needs to travel to
these states his business, Health and Wellness Solution 808, LLC. In addition, Mr.
Malinay’s wife needs him to drive her to California and Texas for her employment.
       On February 5, 2020, Mr. Malinay appeared before Judge Leslie E. Kobayashi.
Mr. Malinay plead guilty to an Information pursuant to a Plea Agreement and his
sentencing is scheduled for May 21, 2020. (Doc. 7). Judge Kobayashi set release
conditions for Mr. Malinay which restricted his travel to the Island of Oahu and the
District of Nevada. (Doc. 13). Pursuant to Judge Kobayashi’s orders, Mr. Malinay
 Case 1:20-cr-00016-LEK Document 16 Filed 02/27/20 Page 2 of 3               PageID #: 52




executed an Appearance Bond of $25,000 and has surrendered his passport. (Doc. 14 &
15).
       Because Mr. Malinay resides in Las Vegas, Pretrial Services in the District of
Nevada is supervising Mr. Malinay as a courtesy to the District of Hawaii.
       On February 5, 2020, U.S. Probation Officer Darsie Ing-Dodson interviewed Mr.
Malinay and obtained information to prepare the Presentence Report.
       Mr. Malinay and his partner have launched a new business in Las Vegas selling
water softeners, beds and a vacuum system. The launch was delayed because Mr.
Malinay was in Honolulu for three weeks resolving this case. Mr. Malinay needs to
travel to Texas, California and the entire State of Hawaii to market the products to
potential customers. The marketing requires demonstrations of the products which must
be conducted in person.
       Mr. Malinay’s wife is uncomfortable driving long distances and needs him to
drive her to California and Texas for her business. Mrs. Malinay is an Insurance Agent.
She must travel to these states to meet with potential customers as well as to train
subordinate insurance agents.
       Assistant U.S. Attorney Kenneth Sorenson indicated the Government does not
object to this motion.
                                    RESPECTFULLY SUBMITTED February 27, 2020.
                                          ATTORNEYS FOR FREEDOM LAW FIRM



                                          ___________________________
                                          Marc J. Victor
                                          Attorney for Defendant
Case 1:20-cr-00016-LEK Document 16 Filed 02/27/20 Page 3 of 3                PageID #: 53




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, I filed the Original with the Clerk of
the Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/CEF registrants:

Kenneth M. Sorenson
Gregg P. Yates
Assistant U.S. Attorney




By:      /s/ Carmen Smith
